Mayes, J.,
delivered the opinion of the court.
There are two contentions in this case on the part of appellees. The land in controversy, one hundred and twenty acres, was the subject of different ownership' at the date of assessment and sale for taxes; eighty acres being owned by one person, and the remaining forty by another. The whole tract was assessed together as “Unknown,” and described as the “W. % N. N. W. % — S. E. X. N. W. 14.” It is argued that this assessment is void, because the description is insufficient; and,'if this contention be not sound, then it is argued that the assessment and sale was void, because the assessment was in solido, and it is asserted that under section 4283, Code 1906 (section 3774, Ann. Code 1892), an assessment to “Unknown” must comprise only forty acres.
The almost universal practice is to omit the “of,” and the “X” may be disregarded. The description of the land by abbreviation commonly used on the roll, as shown by the pages in the transcript, leaves no doubt that the one hundred and twenty acres known as W. % °f N. W. % and S. E. % of N. W. % were assessed. The argument that, because the eighty acres and the forty acres belonged to different owners, the assessment was void, is not sound. The direction as to how the roll is to be made up by section 4283, Code 1906 (section 3774, Ann. Code 1892) is merely directory, and non*650observance did not vitiate the assessment. Sections 4284, 4332, Code 1906 (sections 3775, 3817, Ann. Code 1892), declare what, and only what, shall invalidate a sale for taxes.
The argument that any harm could come to the owner of either parcel by the joint assessment is unsound, for it is not true that the owner would have to pay on all or redeem all. The owner may pay on any subdivision or redeem any subdivision. ' Sections 3824 and 3853, Ann. Code 1892.
It is the duty of the owner of land to give it in to the assessor, and, if he does not, the assessor is to assess it. Section 3772. The assessor is to call on each person for a list of his personal property. Section 3754. Not so as to land; nor is any oath required as to land. The assessor must assess it as best he can. A time is'fixed for all objections. Section 3787, et seq. If the negligent owner has left the assessment to the assessor, and has an'y objection to the assessment, he should make them at the time prescribed, failing in which, he must pay on his own. If not, it must be sold, and, if not redeemed, it is lost to him. The requirement as to separate lands of different owners is based on the requirement that owners shall give in the lands to the assessor, and presupposes that to be done. How else is the assessor to know as to ownership ?
Our law is extremely liberal to the owner. He must know his own, and pay the taxes on it, or lose. Every opportunity is-given for correction of errors and prevention of injustice. It is only by neglect and failure of plain duty that loss can come. The rights of infants and persons of unsound mind are safeguarded, and adults can suffer only by neglect of the most reasonable requirements.
The state has been trying for many years to compel land owners to pay taxes on their land, and those who disregard their obligations to the state and fail to pursue the laws are entitled to have only themselves to blame. An assessment is necessary;. but placing the land on the roll for assessment, with a valuation,, by a description commonly used and understood, is an assess*651ment, and the owner, who knows Ms own, is bound to look after it, and complain at the time and in the manner prescribed for all, and, if he does not, he must suffer the consequences. It is no hardship or injustice to visit the legal consequences of his disregard of duty and neglect of his interest on one who fails to give in his land for taxation, and to look after it, and pay the taxes on it, or redeem it, until years have elapsed and sales have been made and value increased.
The courts are bound to support the legislative policy to secure payment of taxes on land, and uphold all acts not in contravention of the •Constitution. The decisions in other states, whose statutes are different from ours, and much in the works, on Tax Titles, are wholly inapplicable here, where our system issui generis in many respects.
The decree of the chancellor is reversed, and a decree entered here confirming the title of complainant.

Reversed.